02/02/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs November 10, 2021

                 JAMES R. WILSON v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Hickman County
                   No. 20-CV-22       Michael E. Spitzer, Judge
                     ___________________________________

                            No. M2021-00419-CCA-R3-HC
                        ___________________________________

In 1999, a Davidson County jury convicted the Petitioner, James R. Wilson, of first degree
felony murder and especially aggravated robbery. His convictions were affirmed on
appeal, as was the subsequent denial of his petition for post-conviction relief. The
Petitioner’s first habeas corpus petition was denied, and the denial was affirmed on appeal.
While this petition was still pending, the Petitioner filed a writ of error coram nobis, which
the court summarily dismissed, and the dismissal was affirmed on appeal. The Petitioner
filed this, his second petition for habeas corpus relief contending that the he was entitled
to relief based upon the State’s oral motion to amend the indictment to change the offense
date from November 14 to November 13. The habeas corpus court summarily dismissed
the petition. Shortly thereafter, the Petitioner filed a “Motion for New Trial.” Several
months later, he requested a hearing on his motion. The State opposed the motion, stating
that there was no procedure by which the Petitioner could file a “Motion for New Trial”
from the habeas corpus proceeding and stating the Petitioner’s claims were meritless. The
habeas corpus court agreed and denied the “Motion for New Trial.” On appeal, the
Petitioner contends that the habeas corpus court erred because it improperly dismissed his
habeas corpus petition. After a thorough review of the record and relevant authorities, we
conclude that the Petitioner did not timely file his notice of appeal. Accordingly, the appeal
is dismissed.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR., and J. ROSS DYER, JJ., joined.

James R. Wilson, Only, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Garrett D. Ward and Jonathan H.
Wardle, Assistant Attorney General; and Kim R. Helper, District Attorney General, for the
appellee, State of Tennessee.
                                          OPINION
                                           I. Facts

       In 1999, a Davidson County jury convicted the Petitioner of first degree felony
murder and especially aggravated robbery. The trial court sentenced him to life for the
murder conviction and to twenty years for the robbery conviction. This court affirmed the
convictions on appeal. State v. James R. Wilson, No. M2000-00760-CCA-R3-CD, 2002
WL 1050259, at *1-5 (Tenn. Crim. App., at Nashville, May 24, 2002), perm. app. denied
(Tenn. Nov. 12, 2002).

       In October 2003, the Petitioner filed a petition for post-conviction relief, which the
post-conviction court dismissed. This court affirmed the post-conviction court on appeal.
James R. Wilson v. State, No. M2004-09333-CCA-R3-PC, 2005 WL 1378770, at *1 (Tenn.
Crim. App., at Nashville, June 10, 2005), perm. app. denied (Tenn. Oct. 31, 2005).

        In November 2005, the Petitioner filed a petition for habeas corpus relief in federal
district court. See James R. Wilson v. Brandon, No. 3:05-1010, 2006 WL 1083427, at *1
(M.D. Tenn. Apr. 21, 2006). The district court denied his petition. Id.

       On March 7, 2016, the Petitioner filed a petition for habeas corpus relief. James R.
Wilson v. State, No. M2016-00860-CCA-R3-HC, 2016 WL 6493234, at *1 (Tenn. Crim.
App., at Nashville, Nov. 2, 2016), perm. app. denied (Tenn. Mar. 9. 2017). In his petition
he contended that the trial court erred by amending the indictment with language that did
not comport with his indictment. The trial court dismissed his petition, this court affirmed,
and the Tennessee Supreme Court denied the Petitioner’s application to appeal.

        On June 22, 2016, while his habeas corpus petition was pending, the Petitioner filed
a petition for a writ of error coram nobis. James Wilson v. State, M2016-01493-CCA-R3-
ECN, 2017 WL 2192079, at *1 (Tenn. Crim. App., at Nashville, May 17, 2017). He
claimed that certain TBI documents used in his trial were fabricated. The coram nobis
court summarily dismissed the Petition, and this court affirmed. Id.

        On June 8, 2020, the Petitioner filed this, his second, petition for habeas corpus
relief while the first was still pending. In it he contended that at the conclusion of the trial
the State orally moved to change the date of the offenses from November 14, 1997, to
November 13, 1997. He objected, but the trial court granted the State’s motion. He argued
that the change left him “without the ability to effectively defend himself, as he could not
possibly know to defend himself against a charge that occurred on 13th day of November,
1997.”

       The State moved to dismiss the petition, contending that the Petitioner had not
                                               2
complied with the procedural requirements of habeas corpus petitions and had failed to
state a cognizable claim for relief. The State’s response notes that the Petitioner failed to
mention that he had previously filed a similar petition and that it was dismissed. The Sate
asserted that the Petitioner’s petition should be dismissed on these procedural grounds. It
further alleged that the Petitioner had not proven that he was entitled to relief because his
petition failed to state a claim for habeas corpus relief. The State asserted that the
Petitioner’s claim that his conviction was void because the trial court permitted the State
to amend the date of the murder listed on the indictment after jeopardy had been attached
was a claim that this court had held “many times” rendered a judgment voidable and not
void.

      The Petitioner responded, stating that his claims were not, in fact, similar to those
previously presented.

        On August 20, 2020, the habeas corpus court filed an order summarily dismissing
the Petitioner’s petition. The court noted that the Petitioner’s second habeas corpus
petition failed to recite the history of his efforts to overturn his conviction and the previous
dismissals of those efforts. It asserted that he failed to attach relevant documents from both
his federal and state filings. The court found that such failure was a fatal flaw and subjected
his petition to summary dismissal. The habeas corpus court went on to find that the change
of the date “did not create a new charge after jeopardy attached, was harmless and did not
void the judgment.” It, therefore, summarily dismissed the Petition.

        On August 31, 2020, the Petitioner filed a “Motion [t]o Strike.” In it, he asked the
trial court to sanction the State’s attorney for introducing “irrelevant and impertinent
information.” The Petitioner noted that the State’s attorney had cited multiple appeals and
introduced excerpts from various appeals that were “irrelevant” to the instant case other
than to “contaminate” these proceedings.

       On September 3, 2020, the Petitioner filed a “Motion for New Trial” pursuant to
“Rule 33 of the Tennessee Rules of Criminal Procedure.” In this filing, he asserted that
the habeas corpus court failed to address the “heart of his [habeas corpus] claim.” He
again contended that he was entitled to habeas corpus relief.

       The record evinces several other filings by the Petitioner, all of which make
duplicative claims or are not obviously relevant to this appeal.

     On March 31, 2021, the trial court summarily denied the Petitioner’s “Motion for
New Trial.” On April 22, 2021, the Petitioner appealed.

                                         II. Analysis
                                               3
       On appeal, the Petitioner contends that that the habeas corpus court erred when it
summarily dismissed his petition because the trial court improperly amended his
indictment to reflect that the murder occurred on November 13, 1997, rather than
November 14, 1997. The State contends first that the Petitioner did not timely appeal that
habeas corpus court’s ruling. It further contends that the habeas corpus court properly
summarily dismissed the petition because the petition contained procedural defects and
because it did not state a cognizable claim. We agree with the State on all accounts.

        Tennessee Appellate Procedure Rule 4(a) requires that the notice of appeal be filed
within thirty days “after the date of the entry of the judgment appealed from.” The habeas
corpus court entered an order summarily dismissing the petition for relief on August 20,
2020. The Petitioner needed to provide the notice of appeal to the appropriate prison
official by Monday, September 21, 2020, as September 20 fell on Sunday. On September
3, 2020, the Petitioner filed a “Motion for New Trial” contending again he was entitled to
habeas corpus relief. This filing did not toll the relevant thirty-day statute of limitations.
As a result, the Petitioner’s notice of appeal in connection with the habeas corpus court
proceeding was untimely, and we decline to waive the timely filing. The appeal is
dismissed.

       As further support for our holding, we agree that the Petitioner’s petition contained
procedural defects and that it did not state a cognizable claim for relief. Article I, section
15 of the Tennessee Constitution guarantees the right to seek habeas corpus relief. See
Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007). Although the right is guaranteed in
the Tennessee Constitution, the right is governed by statute. T.C.A. §§ 29-21-101, -130
(2012). A trial court may summarily dismiss a habeas corpus petition for failing to comply
with the statutory requirements of a habeas corpus petition. Summers, 212 S.W.3d at 260.
The procedures governing habeas corpus petitions are codified in Tennessee Code
Annotated sections 29-21-101 through 29-21-130. “These procedural requirements ‘are
mandatory and must be followed scrupulously.’” Id. at 259 (quoting Archer, 851 S.W.2d
at 165). Tennessee Code Annotated section 29-21-107(b)(4) provides that a habeas corpus
petition “shall state . . . [t]hat it is the first application for the writ, or, if a previous
application has been made, a copy of the petition and proceedings thereon shall be
produced, or satisfactory reasons be given for the failure to do so.” The Petitioner failed
to include a copy of his multiple previous filings, including a previous petition for habeas
corpus relief. As such, his petition contained procedural defects, and the habeas corpus
court did not err by summarily dismissing it.

       Finally, the Petitioner’s petition did not contain a cognizable claim for relief. The
determination of whether habeas corpus relief should be granted is a question of law and
is accordingly given de novo review with no presumption of correctness given to the
                                              4
findings and conclusions of the court below. Smith v. Lewis, 202 S.W.3d 124, 127 (Tenn.
2006) (citation omitted); Hart v. State, 21 S.W.3d 901, 903 (Tenn. 2000). Although there
is no statutory time limitation preventing a habeas corpus petition, the grounds upon which
relief can be granted are very narrow. Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999).
The grounds upon which a habeas corpus petition can be based are as follows: (1) a claim
there was a void judgment which was facially invalid because the convicting court was
without jurisdiction or authority to sentence the defendant; or (2) a claim the defendant’s
sentence has expired. Stephenson v. Carlton, 28 S.W.3d 910, 911 (Tenn. 2000) (citing
Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993)). “An illegal sentence, one whose
imposition directly contravenes a statute, is considered void and may be set aside at any
time.” May v. Carlton, 245 S.W.3d 340, 344 (Tenn. 2008) (citing State v. Burkhart, 566
S.W.2d 871, 873 (Tenn. 1978)). In contrast, a voidable judgment or sentence is “one which
is facially valid and requires the introduction of proof beyond the face of the record or
judgment to establish its invalidity.” Taylor, 995 S.W.2d at 83 (citations omitted); see
State v. Ritchie, 20 S.W.3d 624, 633 (Tenn. 2000).

        The Petitioner bears the burden of showing, by a preponderance of the evidence,
that the conviction is void or that the prison term has expired. Wyatt v. State, 24 S.W.3d
319, 322 (Tenn. 2000). It is permissible for a trial court to summarily dismiss a petition of
habeas corpus without the appointment of a lawyer and without an evidentiary hearing if
there is nothing on the face of the judgment to indicate that the convictions addressed
therein are void. See Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994),
superseded by statute as stated in State v. Steven S. Newman, No. 02C01-9707-CC-00266,
1998 WL 104492, at *1 n. 2 (Tenn. Crim. App., at Jackson, Mar. 11, 1998), no perm. app.
filed; Rodney Buford v. State, No. M1999-00487-CCA-R3-PC, 2000 WL 1131867, at *2
(Tenn. Crim. App., at Nashville, July 28, 2000), perm. app. denied (Tenn. Jan. 16, 2001).

       An improperly amended indictment renders a judgment voidable and not void.
Joseph S. McNair, Jr. v. Bert Boyd, Warden, No. E2019-01524-CCA-R3-HC, 2020 WL
3542239, at *1 (Tenn. Crim. App., at Knoxville, June 30, 2020). Therefore, the Petitioner’s
contention that the trial court improperly allowed the State to amend the indictment by
changing the murder date from November 14, 1997 to November 13, 1997, is not grounds
for habeas corpus relief, and, therefore, the habeas corpus court’s summary dismissal was
appropriate.

                                      III. Conclusion

       After a thorough review of the record and the applicable law, we conclude that the
Petitioner did not timely appeal the habeas corpus court’s dismissal of his petition. As
such, the appeal is dismissed.

                                             5
    ________________________________
     ROBERT W. WEDEMEYER, JUDGE




6